Citation Nr: 0603624	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-26 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.

In the July 2004 Statement of the Case, the RO addressed 
service connection for bilateral hearing loss and tinnitus 
(claimed as ringing).  In his July 2004 substantive appeal, 
the veteran appealed the issue of service connection for 
bilateral hearing loss, not to include tinnitus.  Therefore, 
the issue before the Board is as stated on the title page of 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Hearing loss did not begin during service or within one 
year of the veteran's discharge from service.

3.  Sensorineural hearing loss was not caused by an in-
service mine explosion or by in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1112, 1113 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

In a letter dated in February 2004, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence the 
veteran was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the veteran to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

VA must provide VCAA notice to a claimant before the agency 
of original jurisdiction (AOJ) issues an unfavorable decision 
on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 
119-20.  In this case, VA provided the veteran an initial 
VCAA notice in February 2004, prior to the May 2004 AOJ 
decision on appeal.  Thus, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.  

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him a physical examination, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board, 
even though he declined to do so.  All known and available 
records relevant to the issue on appeal were obtained and are 
associated with the veteran's claims file, and the veteran 
does not contend otherwise.  Therefore, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

The veteran alleges that he sustained an ear injury in August 
1967 when a land mine exploded within fifteen feet of the 
veteran.  He avers that the force of the explosion pushed him 
back several feet before he struck the ground and lost 
consciousness.  He claims that when he awoke he noticed a 
ringing in his ears.  The veteran states that that injury, as 
well as in-service noise exposure caused by heavy artillery, 
armor platoons, and aerial bombings, resulted in progressive 
current hearing loss.  He maintains that he has participated 
in activities involving noise exposure since his discharge 
from service, but he has always worn ear protection.  

The veteran avers that he began to notice that he had minor 
hearing loss in the 1970s; however, the veteran suggests that 
his hearing loss began before he noticed those changes 
because his private physicians advised him that individuals 
may experience hearing loss before they or others note any 
alteration in hearing.  He avers that physicians additionally 
advised him that one who sustains ear damage caused by a 
traumatic explosion may experience gradual hearing loss.  One 
may therefore sustain permanent ear damage during a trauma 
without manifesting or observing hearing loss until long 
after the accident.  
  
The veteran's separation examination, conducted and reviewed 
by examiners with appropriate training and experience, showed 
that the veteran had normal hearing at all ranges.  

The veteran alleges that he was diagnosed as having high 
pitch hearing loss in the 1980s, but there is no record of 
that examination.  During an authorized audiological 
evaluation performed at a private facility in December 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
35
60
75
LEFT
5
20
50
75
90

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 76 percent in the left ear.  
The veteran was measured for hearing aids at a VA medical 
center in December 2003.  

During a VA examination in May 2004, the examiner noted that 
the veteran had bilateral moderate to severe sensorineural 
hearing loss.  The examiner stated that the 1967 mine 
explosion might have caused a temporary threshold shift in 
the veteran's hearing, but the examiner found no evidence 
that the trauma resulted in permanent hearing loss.  
Additionally, because the veteran's service medical records 
did not show that the veteran experienced hearing loss during 
service, the examiner concluded that hearing loss occurred 
after the veteran's discharge.  Based on those assessments, 
the examiner opined that the most likely cause of the 
veteran's hearing loss was degenerative changes of his ears 
related to the aging process, and found it less likely than 
not that hearing loss was related to service or the in-
service mine explosion.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  When considering whether to 
grant service connection for a disability, VA shall consider 
all information and lay and medical evidence of record in a 
case.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  Service 
connection is established by showing that the veteran 
sustained a service injury or disease, that he developed a 
chronic disability, and that the service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Sensorineural hearing loss is classified as a chronic disease 
under 38 C.F.R. § 3.309(a).  Service connection may be 
granted for the conditions listed in that regulation if the 
veteran displays symptoms of a chronic condition to a degree 
of ten percent or more within one year of discharge, even if 
there is not otherwise evidence that the disease was incurred 
in or aggravated by service.  See 38 C.F.R. §§ 3.307(a)(2), 
3.309(a).  There is no statutory or regulatory provision to 
allow for an extension of a presumptive period.  The 
presumption will not apply in this case because there is no 
medical evidence that the veteran experienced hearing loss 
within one year of his 1968 discharge from service.  The 
veteran did not notice hearing loss until the mid-1970s.  In 
the medical reports of record, he did not display hearing 
loss during testing until 1996.  The veteran speculates that 
he may have experienced hearing loss prior to the mid-1970s 
without noticing any changes, but there is no specific 
evidence of record that indicates that the veteran 
experienced any hearing loss within one year of his discharge 
from service.  

There is no medical evidence of a nexus between the veteran's 
sensorineural hearing loss and the in-service mine explosion 
or noise exposure.  In fact, a VA examiner found that hearing 
loss was more likely than not unrelated to military service.  
There is no medical evidence of record refuting that opinion; 
there is no indication in the veteran's treatment records 
that physicians attributed the veteran's hearing loss to his 
period of service.  

The veteran argues that information provided by his 
physicians suggests that he sustained ear damage during the 
1967 mine explosion without experiencing or noting resultant 
changes for several years.  Generalized medical information 
related to a particular disability usually cannot demonstrate 
the requisite relationship between a disability and service 
because that information does not link the specific 
claimant's disabilities to the claimant's service.  See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In this 
case, the medical advice offers no individualized evidence 
that the veteran's disability was caused by service.  
Contrastingly, a VA examiner opined that the veteran's 
hearing loss was not caused by an in-service ear injury, and 
there is no medical evidence of record that contradicts that 
opinion.  That positive evidence negates the speculative 
possibility of progressive, undiagnosed hearing loss caused 
by the 1967 trauma.  Consequently, there is no medical 
evidence of a nexus between the veteran's current disability 
and his period of service, and his claim for service 
connection for hearing loss must be denied.




ORDER

Service connection for hearing loss is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


